Third District Court of Appeal
                               State of Florida

                         Opinion filed April 28, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D20-1118
                       Lower Tribunal No. 17-16674
                          ________________


                                    J.M.,
                                  Appellant,

                                     vs.

                                   A.J.D.,
                                  Appellee.


     An appeal from non-final orders from the Circuit Court for Miami-Dade
County, Bernard S. Shapiro, and Peter Holden, Judges.

      Nancy A. Hass, P.A., and Nancy A. Hass (Fort Lauderdale); Sandy T.
Fox, P.A., and Sandy T. Fox, for appellant.

      Egoavil Salas & Veloso, PLLC, and Laline Concepcion-Veloso, for
appellee.


Before EMAS, C.J., and HENDON, and MILLER, JJ.

     PER CURIAM.

     Affirmed.